Citation Nr: 0612115	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-17 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hyperlipidemia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1981 to 
October 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for 
hyperlipidemia.

FINDING OF FACT

Competent evidence of hyperlipidemia due to disease or injury 
in service is not of record.


CONCLUSION OF LAW

Hyperlipidemia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the December 2002 letter sent to the veteran.  
In the December 2002 letter, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show that the claimed condition existed 
from military service to the present time.  This evidence was 
usually shown by medical records, medical opinions, and 
statements from persons who knew the veteran and were aware 
of any disability the veteran had while in service, and 
records and statements from service medical personnel.

Additionally, it must be noted that the veteran is aware of 
the evidence necessary to substantiate a claim for service 
connection.  The veteran stated in his December 2003 
statement that his hyperlipidemia had been "identified" 
early in his military career, and he still continues with 
this condition today.  He explained further that this is a 
diagnosed condition and should be service connected.  These 
allegations, if true, establish that the veteran is aware of 
the evidence necessary to substantiate a claim for service 
connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that it would make reasonable efforts to 
help him get evidence to support his claim such as medical 
records and employment records.  The December 2002 letter 
stated that he would need to give VA enough information about 
the records so that it could obtain them for him.  Finally, 
he was told to submit any evidence in his possession that 
pertained to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records and also provided the 
veteran with an examination in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate his claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103(a)(2); 38 C.F.R. § 3.159(d).

II.  Decision    

The veteran asserts that service connection for 
hyperlipidemia is warranted.  He states in his December 2003 
statement that he was diagnosed with this condition while in 
service, and currently is coping with the condition through 
diet and exercise.  In a May 2004 statement by the veteran, 
he stated that hyperlipidemia is a "diagnosed chronic 
condition" and service connectable.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of an in service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for hyperlipidemia.  The service 
medical records show that the veteran was diagnosed with 
hyperlipidemia while in service.  At the time of the January 
2003 VA examination, the veteran reported a history of 
hyperlipidemia that was controlled by diet and exercise; 
however, the veteran reported to the VA physician that there 
were no residuals of hyperlipidemia.  The exam results from 
the January 2003 examination revealed cholesterol levels 
(hyperlipidemia) "borderline high."  The VA physician 
instructed the veteran to control his hyperlipidemia by diet 
and exercise.

Service connection is warranted for a "disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty . . . ."  38 U.S.C.A. 
§§ 1110, 1131; see also 38 C.F.R. § 3.303(a); see Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(absent a disease or injury incurred during service, a 
veteran cannot satisfy the basic VA compensation statutes).  
Here, the veteran has not brought forth competent evidence of 
a disability manifested by hyperlipidemia.  He has been 
diagnosed with "elevated cholesterol levels" and 
"hyperlipidemia", but no medical professional has stated 
that the veteran has a current disability as a result of 
hyperlipidemia.  The Board notes that it does not contest the 
veteran's assertions that he suffers from hyperlipidemia, 
which complaints have been corroborated by a medical 
professional.  However, the competent evidence of record does 
not show that the veteran has a disability due to disease or 
injury.  See 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 
3.303(a); see Sanchez-Benitez, 259 F.3d at 1361.  Neither the 
service medical records nor the January 2003 VA examination 
report establish a current "disability" as a result of 
hyperlipidemia.  In essence, hyperlipidemia is, of itelf, a 
clinical finding and not a chronic disability for which 
compensation is appropriately granted.

Therefore, without competent evidence of a current 
"disability" related to hyperlipidemia, service connection 
cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  While the veteran has stated that 
he has current disabilities, which are attributable to 
service, he is not competent to make that assertion, as that 
requires a medical opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claims for 
service connection for hyperlipidemia, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55.  If the 
veteran's hyperlipidemia is subsequently diagnosed as being a 
manifestation of an underlying chronic disability, the 
veteran is encouraged to submit an application to reopen the 
claim for service connection.


ORDER

Entitlement to service connection for hyperlipidemia is 
denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


